Citation Nr: 0807527	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypothyroidism.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The veteran had active military service from March 1987 to 
January 1992, including service in Southwest Asia from 
December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The record shows that after the veteran perfected his appeal 
of a February 2002 rating decision granting service 
connection for skin disability and assigning an initial 10 
percent evaluation therefor, the RO in June 2002 granted the 
veteran an initial 30 percent evaluation for the disorder.  
The RO informed him that the action constituted a full grant 
of the benefit sought on appeal, and explained that his 
statements showed he was only seeking a 30 percent rating for 
the skin disorder.  

The Board notes that the statements referenced by the RO 
document that he consistently referenced the failure to award 
him a 30 percent evaluation, and show he believed his 
disorder warranted a 20 percent evaluation.  Since the June 
2002 rating decision, neither the veteran nor his 
representative has presented further argument concerning the 
rating for the skin disorder, or otherwise suggested that 
further appellate review is sought as to that issue.  The 
Board will accordingly limit its consideration to the matter 
listed on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Form 21-4142 submitted in July 2004, the veteran 
indicated that he had received treatment for his 
hypothyroidism symptoms at the McAllen VA outpatient clinic 
in McAllen, Texas from January 1991 to the present.  In later 
statements, he indicated that he began receiving treatment 
for the referenced symptoms at the McAllen facility in 1992.  
The earliest medical records on file from the above facility 
are dated in February 1998.  There is no indication that the 
RO has attempted to obtain records for the veteran from the 
McAllen facility for any earlier period.  Under the 
circumstances, the Board finds that the case must be remanded 
for additional development.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran currently contends that he first noticed symptoms 
of his hypothyroidism while still in service, and that those 
symptoms persisted until he was ultimately diagnosed with the 
disorder in 2001.  The Board notes that his current statement 
is somewhat at odds with his April 2001, July 2004, and 
January 2005 statements, in which he asserts that he first 
noticed his hypothyroidism symptoms anywhere from several 
months to years after discharge.  

The service medical records are silent for any reference to 
hypothyroidism.  At his discharge examination, he denied any 
current or past thyroid problems, or any symptoms such as 
weight gain, memory loss, frequent or severe headaches, or 
swollen or painful joints.  The post-service medical records 
first document complaints of fatigue and memory loss in 
February 1998 (noted to have begun in February 1995), and 
first record a diagnosis of hypothyroidism in 2001.  The 
veteran contends that the missing VA treatment records for 
1992 onward will show complaints consistent with 
hypothyroidism.

Given that the Board is remanding the case to obtain 
additional VA medical records which might document pertinent 
complaints as early as 1991, the Board finds that a VA 
examination would be helpful in the adjudication of this 
claim.  The Board will address the credibility of the 
veteran's account of the continuity of his symptoms once the 
development sought below has been accomplished.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  In 
any event, the RO should obtain the 
veteran's medical records from the 
McAllen, Texas VA Outpatient Clinic for 
January 1991 to the present. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's hypothyroidism.  
All indicated studies should be 
conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypothyroidism is 
etiologically related to service.  The 
veteran's claims file must be made 
available to the examiner for review.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

